Name: Regulation (EEC) No 1010/73 of the Commission of 13 April 1973 defining the administrative costs of recognized groups of hop producers
 Type: Regulation
 Subject Matter: plant product;  agricultural structures and production;  economic policy;  accounting;  agricultural policy
 Date Published: nan

 Avis juridique important|31973R1010Regulation (EEC) No 1010/73 of the Commission of 13 April 1973 defining the administrative costs of recognized groups of hop producers Official Journal L 100 , 14/04/1973 P. 0032 - 0032 Finnish special edition: Chapter 3 Volume 5 P. 0135 Greek special edition: Chapter 03 Volume 9 P. 0138 Swedish special edition: Chapter 3 Volume 5 P. 0135 Spanish special edition: Chapter 03 Volume 7 P. 0010 Portuguese special edition Chapter 03 Volume 7 P. 0010 REGULATION (EEC) No 1010/73 OF THE COMMISSION of 13 April 1973 defining the administrative costs of recognized groups of hop producers THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community; Having regard to Council Regulation (EEC) No 1696/71 (1) of 26 July 1971 on the common organization of the market in hops; Having regard to Council Regulation (EEC) No 879/73 (2) of 26 March 1973 on the granting and reimbursement of aids accorded by the Member States to recognized producer groups in the hop sector, and in particular Article 5 (2) thereof; Whereas Regulation (EEC) No 879/73 requires that the administrative costs to be taken into consideration in calculating the maximum amount of aid granted to recognized producer groups in order to encourage their formation and facilitate their operation shall be determined, and whereas it is necessary to define the said costs; Whereas the measures provided for in this Regulation are in accordance with the Opinion of the Management Committee for Hops; HAS ADOPTED THIS REGULATION: Article 1 1. Administrative costs within the meaning of Article 8 of Regulation (EEC) No 1696/71 are: (a) costs incurred in drawing up the statutes of the recognized producer groups or in their amendment pursuant to the conditions referred to in Article 7 (3) of Regulation (EEC) No 1696/71; (b) personnel expenses (wages and salaries, fees for technical advice, social security contribution and mission expenses); (c) correspondence and telecommunications expenses; (d) costs of materials and depreciation of the office installations; (e) rental of premises for the administration of recognized producer groups; (f) insurance expenses in respect of the administration premises and their equipment. 2. Costs under (b) to (f) above shall be taken into consideration in calculating aid only where the competent authorities in the Member State regard them as warranted by the duties of the groups in question as provided in Article 7 of Regulation (EEC) No 1696/71. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 13 April 1973. For the Commission The President FranÃ §ois-Xavier ORTOLI (1)OJ No L 175, 4.8.1971, p. 1. (2)OJ No L 86, 31.3.1973, p. 26.